DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument and Amendment
The response filed on 5/11/21 has been entered. 

Applicant’s arguments filed 5/11/21 have been fully considered but they are not deemed to be persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
			
Claims 1-3 and 5-14 are pending in this office action.
		

Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed May 22, 2021. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stirling (WO 2009121682) in view of Denome et al. (US 2018/0216053).
Stirling teaches with regards to instant claims 1-3, 7 a solid composition (see pg 8, lines 20+) comprising 0.01-50% of citric acid and salt of citrate (see claim 1) and acetic acid (as required by instant claim 13; (see pg 2, lines 1+).  With regards to instant claim 5, as stated in the MPEP 2112.01 products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the 
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical
processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."
 With regards to instant claim the composition comprises starch (see pg 19, lines 20+) comprising a surfactant (see claim 3).
	However Stirling fails to teach that the composition is a fibrous water-soluble (as required by instant claim 1. Although Stirling fails to recite specifically a fibrous water soluble unit dose, the mere fact that the composition comprises the active agents, thus it will be a porous water soluble composition. 
	Denome teaches a water soluble unit dosage comprising water soluble fibrous (see title) for house hold care (see abstract) comprising citric acid (see 0055), surfactant (see 0073, as required by instant claim 10) and starch (see 0055) and Denome specifically teaches that the active can be can be used as an external coating (see  0058, 0189) wherein the fibrous water soluble unit dose may comprise a printed area (see  0028, as required by instant claim 14) encapsulated (see 0162) wherein the active agent is within the fibrous structure (see 0031, as required by instant claim 9) and the active agent can be from 5-60% (see 0203) and a bio-based material (0220) encapsulated (see 0061) wherein the fibrous water soluble unit dose may comprise a printed area (see 0028).
	It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Denome into the teachings of Stirling to formulate a fibrous water-soluble  optimization is wellwithin the purview of the skilled artisan. 
Applicant argues that the office fails to provide prima facie case of obviousness.
In response this is found not persuasive as Denome specifically teaches that the active can be can be used as an external coating (see 0058, 0189).  Therefore one of ordinary skill in the art would have been motivated to coat the active agent citric acid as taught by Sterling with citric acid because Denome teaches that Denome specifically teaches that the active can be can be used as an external coating (see  0058, 0189). Thus a prima facie case of obviousness was established.

No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        06/10/21